The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-18 have been examined.Claims 1-18 have been rejected.

IDS Note
IDS documents filed 3/17/22, 4/6/22, 4/25/22 recite several foreign patent documents that have either not been received or have been received but include no English translation or accompanying statement or document that indicates their relevance.   These documents have not been considered because they do not comply with 37 CFR 1.98 (a)(3)(i) as described in MPEP 609.

Specification
The specification is objected to because the title is not descriptive of the claimed invention.


Claim Objections

Claim 7 line 1 should read "wherein the memory mapped interface".
Claim 7 lines 2-3 recite “an I/O space address”.  This should read “I/O address space”.Claim 12 line 3 recites “an I/O space address”.  This should read “I/O address space”.Claim 15 line 4 has a typo/misspelling of “receiver”.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 7, 12, 13, and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 line 2 recites the limitation "the number of serial buses".  This limitation lacks antecedent basis.Claim 12 line 2 recites the limitation "the number of serial buses".  This limitation lacks antecedent basis.Claim 13 line 2 recites the limitation "the CPU novel flexible memory mapped".  This limitation lacks antecedent basis.  This limitation is also unclear.
Claim 16 lines 1-2 recite the limitation “the number of DUTs”.  This limitation lacks antecedent basis.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Filler (US Patent Application Publication 2013/0138383) in view of Wikipedia's Memory-Mapped I/O (historical version published November 17, 2019).
As per claim 1, Filler ('383) discloses an enhanced auxiliary interface test system comprises:
	a load board configured to couple with a plurality of devices under test (DUTs) (Figure 1 and paragraphs 18 and 19);
	testing electronics configured to test the plurality of DUTs, wherein the testing electronics are coupled to the load board (Figure 1 and paragraph 18, testing motherboards and HBAs implement the testing of multiple DUT SSDs);
	a controller configured to direct testing of the DUTs, wherein the controller is coupled to the testing electronics (Figure 1 and paragraph 18, the system controller is connected to the testers and used to control the testing); and
	a interface configured to implement multiple paths to access a central processing unit (CPU) on the controller and enable testing of multiple DUTs in parallel (Figure 1 shows that each tester slices 130 is connected via its own path to system controller 125; system controller includes a processor as in paragraph 39 and this processor is accessed via the paths; the system performs parallel DUT testing as in paragraph 38).

Filler ('383) does not expressly disclose the system wherein the interface is memory mapped.
Wikipedia's Memory-Mapped I/O teaches use of memory-mapped I/O communication to I/O devices via address space (second paragraph).  CPU instructions used to access memory can also be used to access attached devices (second paragraph).  Memory-mapping I/O is preferred in x86-based architecture because port-based I/O is limited to one register, and Memory-mapped I/O uses fewer instructions and can run faster than port I/O (last paragraph of section Overview)

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the test system disclosed by Filler ('383) such that the interface to the ethernet switch interface is memory mapped, as taught by Wikipedia’s Memory-Mapped I/O.  This modification would have been obvious because Memory-mapping I/O is preferred in x86-based architecture because port-based I/O is limited to one register, and Memory-mapped I/O uses fewer instructions and can run faster than port I/O (Wikipedia's Memory-Mapped I/O, last paragraph of section Overview).

As per claim 5, Filler ('393) in view of Wikipedia's Memory-Mapped I/O discloses an enhanced auxiliary interface test system of Claim 1 wherein the controller provides for test systems with multi-function devices that can work in an environment with multiple DUTs per CPU (Filler ('393) Figure 1 shows the single system controller (with its single processor as in paragraph 39) controlling the testing of the multiple SSDs).

As per claim 6, Filler ('393) in view of Wikipedia's Memory-Mapped I/O discloses an enhanced auxiliary interface test system of Claim 1 wherein the memory mapped interface is supported by modifications to an FPGA (Filler ('393) Figure 5, FPGAs are used to interface with tested DUTs), drivers (paragraph 39, the system controller comprises OS, drivers, and tester software), and user space (paragraph 39, the system controller comprises OS, drivers, and tester software; while not stated, it would be clear to one of ordinary skill in the art that implementing the tester software in a user space allows the software to be implemented without requiring low-level hardware-specific commands).

As per claim 7, Filler ('393) in view of Wikipedia's Memory-Mapped I/O discloses an enhanced auxiliary interface test system of Claim 1 wherein the memory map interface enables the number of serial buses to increase beyond limitations of an I/O space address of the controller, which in turn enables more devices to be connected and tested at least in part concurrently or in parallel (Wikipedia's Memory-mapped I/O second and third paragraphs, the memory-mapped I/O uses the same address space for memory and I/O devices, this is beyond the limited space allocated to isolated I/O or the limited connectivity of I/O pins).

As per claim 8, this claim recites limitations found in claim 1 and is rejected on the same grounds as claim 1.  The limitation of a flexible enhanced auxiliary interface is fulfilled by the System Controller to FPGAs interface, as in Filler ('393) (Figure 4 the GbE Ethernet interface in conjunction with the GbE Ethernet Switch).

As per claims 9, 11 and 12, these claims recite limitations found in claims 2, 5 and 7, respectively, and are respectively rejected on the same grounds as claims 2, 5 and 7.

As per claim 10, Filler ('393) in view of Wikipedia's Memory-Mapped I/O discloses an enhanced auxiliary interface test method of Claim 8 wherein the directing testing of the plurality of DUTs includes directing debug operations (Filler ('393) paragraph 39 describes the system controller as including a debugger; the system controller that directs testing can also perform debugging operations and therefore direct debugging operations).

As per claim 13, Filler ('393) in view of Wikipedia's Memory-Mapped I/O discloses an enhanced auxiliary interface test method of Claim 8 includes utilizing the configuring of the multiple paths for access to the CPU novel flexible memory mapped interface rather than a limited I/O space approach (Wikipedia's Memory-Mapped I/O describes use of a memory-mapped interface in contrast to a port I/O scheme).
Claims 2, 3 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Filler ('393) in view of Wikipedia's Memory-Mapped I/O, Wikipedia's NVM Express, and "Understanding M.2, the Interface that will Speed Up Your Next SSD" by Andrew Cunningham (herein Cunningham).

As per claim 2, Filler ('393) in view of Wikipedia's Memory-Mapped I/O discloses an enhanced auxiliary interface test system of Claim 1.

Filler ('393) in view of Wikipedia's Memory-Mapped I/O does not expressly disclose the system wherein the DUTs are NVMe devices with a universal asynchronous receiver-transmitter (UART) UART interface.

Wikipedia's NVM Express teaches use of the NVMe interface for accessing media attached via a PCIe bus (first paragraph).  This is used in storage devices (third paragraph).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the device testing system disclosed by Filler ('393) such that the DUTs are PCIe Non Volatile Memory Express (NVMe) solid state drives (SSDs), as taught by Wikipedia's NVM Express.  This modification would have been obvious because NVM Express reduces I/O overhead and brings various performance improvements relative to previous logical-device interfaces, including multiple long command queues, and reduced latency (Wikipedia's NVM Express, second paragraph) and NVMe is implemented in an increasingly popular form of solid-state storage for desktops and laptops (Wikipedia's NVM Express, third paragraph).

Cunningham teaches properties of M.2 SSDs.  M.2 devices utilize PCIe lanes (last paragraph of page 2) and may interface via UART (page 4, third line of interfaces chart).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the device testing system disclosed by Filler ('393) ) in view of Wikipedia's Memory-Mapped I/O such that the tested devices are M.2 SSDs that utilize PCIe lanes and are interfaceable via UART, as taught by Cunningham.  This modification would have been obvious because M.2 devices are common in space-constrained mini-desktops, all-in-ones, and UItrabooks (Cunningham page 2, third paragraph).

As per claim 3, Filler ('393) in view of Wikipedia's Memory-Mapped I/O, Wikipedia's NVM Express, and Cunningham discloses an enhanced auxiliary interface test system of Claim 2 wherein the NVMe devices have a UART interface over PCle (Cunningham, page 4, third line of Interfaces chart includes a UART interface with the PCIe interfaces, while page 2 paragraph 4 describes how M.2 devices speed up storage with PCI Express lanes).

As per claim 15, this claim recites limitations found in claims 1 and 2 and is rejected on the same grounds as claims 1 and 2. The limitation of a flexible enhanced auxiliary interface is fulfilled by the System Controller to FPGAs interface, as in Filler ('393) (Figure 4 the GbE Ethernet interface in conjunction with the GbE Ethernet Switch).

As per claim 16, Filler ('393) in view of Wikipedia's Memory-Mapped I/O, Wikipedia's NVM Express, and Cunningham discloses an enhanced auxiliary interface test system of Claim 15 wherein the number of DUTs to be to be tested in parallel is not constrained by CPU I/O space limitations (Wikipedia's Memory-mapped I/O second and third paragraphs, the memory-mapped I/O uses the same address space for memory and I/O devices, this is beyond the limited space allocated to isolated I/O or the limited connectivity of I/O pins).

As per claim 17, Filler ('393) in view of Wikipedia's Memory-Mapped I/O, Wikipedia's NVM Express, and Cunningham discloses an enhanced auxiliary interface test system of Claim 15 wherein the flexible enhanced auxiliary interface includes a memory mapped interface (Wikipedia's Memory-mapped I/O second and third paragraphs, the memory-mapped I/O uses the same address space for memory and I/O devices, this is beyond the limited space allocated to isolated I/O or the limited connectivity of I/O pins).
 
As per claim 18, Filler ('393) in view of Wikipedia's Memory-Mapped I/O, Wikipedia's NVM Express, and Cunningham discloses an enhanced auxiliary interface test system of Claim 15 wherein the flexible enhanced auxiliary interface provides for test systems with multi-function devices that can work in an environment with multiple DUTs per CPU (Filler ('393) paragraph 39 describes the system controller as including a processor, while Figure 4 shows the system controller being used to test multiple DUTs via multiple FPGAs).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Filler ('393) in view of Wikipedia's Memory-Mapped I/O and Wikipedia's NVM Express (historical version published March 30, 2020).
As per claim 4, Filler ('393) in view of Wikipedia's Memory-Mapped I/O discloses an enhanced auxiliary interface test system of Claim 1.  Filler ('393) in view of Wikipedia's Memory-Mapped I/O does not expressly disclose the system wherein the DUTs are PCIe Non Volatile Memory Express (NVMe) solid state drives (SSDs).

Wikipedia's NVM Express teaches use of the NVMe interface for accessing media attached via a PCIe bus (first paragraph).  This is used in storage devices (third paragraph).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the device testing system disclosed by Filler ('393) such that the DUTs are PCIe Non Volatile Memory Express (NVMe) solid state drives (SSDs), as taught by Wikipedia's NVM Express.  This modification would have been obvious because NVM Express reduces I/O overhead and brings various performance improvements relative to previous logical-device interfaces, including multiple long command queues, and reduced latency (Wikipedia's NVM Express, second paragraph) and NVMe is implemented in an increasingly popular form of solid-state storage for desktops and laptops (Wikipedia's NVM Express, third paragraph).

As per claim 14, this claim recites limitations found in claim 4 and is rejected on the same grounds as claim 4.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guo teaches a UART interface based on an FPGA expansion system to utilize advantages of the UART interface for an increased number of devices.  Wang teaches testing of multiple attached DUTs, each through a multi-port connection in response to a series of commands.



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114